Judge WEBB
dissenting.
I dissent because I believe that, in an attempt to reach what may be a good result, the majority has rewritten Rule 41(a)(1). This we do not have the power to do. Rule 41(a)(1) says the case may be dismissed by “filing a notice of dismissal . . . .” To me this means filing a written paper with the court. This was done on 25 April 1977 and that was the day the action was dismissed. The majority advances some good reasons why it may be better to *549allow a dismissal by announcing it in open court. To me the difficulty is that this is not what the General Assembly has said, and we are bound by the statute.